Citation Nr: 0102242	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for disability due to an 
undiagnosed illness manifested by memory loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from November 1988 to 
September 1992.

This appeal is from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
regional office (RO).


FINDINGS OF FACT

1.  The appellant had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The appellant has not submitted evidence of medical signs 
or independently verifiable indicators of disability due to 
memory loss.


CONCLUSION OF LAW

Disability resulting from memory loss due to an undiagnosed 
illness was not incurred in wartime service, nor may such 
disability be presumed.  38 U.S.C.A. §§ 1110, 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The appellant's DD Form 214 shows that he served in support 
of Operation Desert Storm/Shield from August 1998 to 
September 1992, with six months, two days of foreign service.  
He received the Southwest Asia Service Medal with three 
bronze stars and the Kuwait Liberation Medal.

Service medical records show no complaint, treatment, or 
diagnosis of memory loss.

The appellant filed applications for VA disability 
compensation in October 1992 and in January 1995.  Both 
claims were solely for disabilities of the feet.  VA 
examination and treatment records from October 1992 until 
October 1996 are silent about memory loss.  In January 1993, 
the appellant sought treatment for neck complaints after he 
was a passenger in a car that was rear-ended.  In February 
1993 he reported the onset of headaches.

In October 1996, the appellant reported that for several 
months he had suffered loss of memory of events within the 
past year.  He opined that the memory loss might be part of 
his "Persian Gulf syndrome."  He gave a family medical 
history of breast cancer in his grandmother.  The impression 
was memory loss by report, no evidence on mini-mental status 
examination.

In January 1998, he reported memory loss among a list of 
complaints existing since his return to the U.S. from the 
Gulf War.  He reported he was stationed in Jubai, Saudi 
Arabia, as an Air Force parts technician.  He gave a negative 
history for exposure to environmental toxins, but he 
remembered occasional air pollution.  In February 1998, the 
appellant complained of memory loss since February 1993.

The appellant was examined at a VA Persian Gulf clinic in 
March 1998.  He reported that he served in Jubai, Saudi 
Arabia, from December 1990 to May 30, 1991, when he returned 
to the United States.  He stated he was a material facilities 
specialist (warehouseman), and was stationed in Jubai for his 
entire stay, without participation in combat, although he 
found the overflight of missiles frightening, even though 
none landed near him.  He reported that about April 1994, he 
noticed that in conversation with friends about shared 
activities, he had no recall of the events.  As an example, 
he reported picking up his daughter from his ex-wife last 
week and spending the day with her, but having no memory of 
what they did.  He reported that he could do his work, which 
was repetitive in nature.  The appellant had a normal 
magnetic resonance imaging (MRI) study of his brain in May 
1998.

On neuropsychological testing in May 1998, the appellant had 
subjective complaints of memory loss.  He reported difficulty 
recalling events of weeks to years ago.  He reported that 
these difficulties began one and a half years ago and have 
led to problems in social functioning, e.g., they have upset 
his girlfriend.  He denied problems misplacing objects.  On 
mental status examination, the appellant recalled three words 
after a brief interference of successful serial 7s.  He 
demonstrated some difficulties in recalling historic material 
and mentioned forgetting the testing appointment, but being 
reminded by his girlfriend.  The appellant completed tasks 
with good effort, conveying some concern about his memory 
problems.  Upon completion of a battery of tests, the 
appellant showed an average IQ compared to his age-matched 
peers.  His reading was above high school level.  Two 
measures of attention and concentration were within normal 
limits.  On one measure of visual attention/psychomotor 
speed, he performed poorly, but in another, more complex 
version, he performed in the average range.  His copy of the 
Rey Complex Figure was within normal limits, and he performed 
within normal limits when asked to recall the figure after 30 
minutes.  The impression from the preliminary tests was that 
the appellant was within normal limits for attention, 
concentration, remote, and recent memory.  A formal battery 
of psychometric memory operations was planned.  The examiner 
noted the appellant was resistant to making the follow-up 
appointment for further testing, because he did not wish to 
miss his regular workout at the gym, but after some 
persuasion, he agreed.

A note of several days later indicated the appellant did not 
report for or notify of intent to miss a scheduled follow-up 
neuropsychology appointment.

When seen in the environmental medicine clinic in June 1998, 
the appellant reported he had been unable to complete 
neuropsychiatric testing because of his work schedule, and he 
did not understand why it was necessary to inquire about his 
prior life as part of the testing.  He reported that he still 
felt he forgot things, and placed notes to aid his memory.  
The examiner noted the negative brain MRI, and in assessment 
noted that it was unclear why the appellant had trouble 
remembering daily activities.

On July1998 psychiatric examination, the appellant repeated 
history of Gulf War service in Saudi Arabia.  The examiner 
reported his review of the appellant's VA claims folder.  The 
appellant reported that while stationed in Saudi Arabia, he 
was exposed to heavy air pollution coming from Kuwait, and 
that he had four inoculations, but that he was not told for 
what.  He reported that his memory problems were first 
pointed out to him two or three years previously when he was 
unable to remember his participation in events with family or 
friends.  He reported the incident of inability to recall how 
he had recently spent a weekend with his daughter other than 
being with her and having breakfast on Sunday.  He reported 
his employment history since service, and that his current 
work supervisors were satisfied with his job performance.  On 
current examination, the appellant recalled three of four 
objects and the fourth with prompting after five minutes.  
The examiner's impression was of no psychiatric disorder, and 
that the appellant did not meet the criteria to diagnose 
amnestic disorder.

On July 1998 VA neurologic examination other than for memory 
loss, the examiner noted that the appellant remembered only 
one president since Kennedy, Richard Nixon, and only when 
prompted by mention of Watergate.  He remembered three out of 
three objects after 10 minutes.

On outpatient follow-up in October 1998, the examiner noted 
the appellant's complaint of short and long-term memory loss 
since the Gulf War, with negative neuropsychiatric testing 
and negative brain MRI in May 1998.  The assessment was 
memory loss by report, no evidence by neuropsychological 
testing.  The examiner noted the appellant's opinion that his 
memory loss might be part of his "Gulf War" syndrome.

The appellant testified at a hearing before the undersigned 
in October 2000.  He reported that he served in Saudi Arabia 
for six months, during which time he was exposed to all kinds 
of weather (wet, hot, humid), and suffered smoke inhalation.  
He reported that while in Saudi Arabia, smoke was 
occasionally so heavy that he was instructed to stay indoors.  
He reported that he received immunization shots while there, 
but he did not know against which diseases he was immunized.  
He stated his belief that the immunizations could have 
affected his memory.  He denied any problem with memory loss 
before serving in Saudi Arabia.  He stated he first noticed 
the problem about one year after his return, at which time he 
voiced concern at a VA hospital.  He stated the memory loss 
was intermediate to long-term, giving as examples his 
inability to recall events in his childhood when his family 
discussed them, or his inability to recall what he did with 
his daughter on one occasion when she was with him overnight.  
He denied memory problems in his current job as a prison 
guard, because the work was repetitive, but he reported 
having forgotten to do specific requests.  He reported his 
work supervisors were satisfied with his performance, but 
that he did not have a regular supervisor because his 
assignment changed every two weeks as he filled in for 
vacationing personnel.  He reported that his memory problems, 
such as forgetting to pick things up on the way home from 
work, had caused strife with his now ex-girlfriend.

The appellant reported he last sought medical treatment for 
his memory problems at VA in 1998, but had received no help.  
He stated he received only VA medical treatment.  His 
representative indicated that medical records they were 
submitting showed his most recent treatment was in 1999, 
which was exemplary of the appellant's memory loss.

VA medical records submitted at the hearing comprised a 
duplicate of a previously submitted October 1998 medical 
record that noted the appellant's subjective report of memory 
loss of unknown cause and negative neuropsychiatric and brain 
MRI studies, and November 1999 laboratory reports unrelated 
to memory loss.

The appellant also submitted an October 2000 statement by 
J.M., who reported that he had known the appellant since 1981 
and had spent a great deal of time with him before and after 
the Gulf War.  J.M. reported that the appellant had absolute 
loss of specific memories, which J.M. noticed right after his 
return from the Gulf War.  He described the appellant's lack 
of memory of specific activities they had done together, 
about which the appellant said either he could not remember, 
or that he had not been present.  J.M. asserted that these 
were events the appellant would never have forgotten, and 
that the appellant had remembered them before serving in the 
Gulf War.  J.M. stated he would not speculate on what caused 
the problem, but he felt it was a direct result of the 
appellant's service in Desert Storm.


II.  Analysis

VA has notified the appellant of all specific records and all 
types of information necessary to support his claim.  The 
appellant failed to report for scheduled neuropsychiatric 
testing without good cause after expressing his objection to 
the testing and his preference to forego the tests.  Under 
such circumstances, his initial claim for service connection 
for memory loss is appropriately adjudicated upon the 
evidence of record.  38 C.F.R. § 3.655(a), (b) (2000).  VA 
has discharged its duties to provide notice to the appellant 
of evidence needed to adjudicate his claim and to assist the 
appellant in the development of his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2000).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

In the case of veterans of active service in the Southwest 
Asia theater of operations during the Persian Gulf War, a 
chronic disability resulting from an undiagnosed illness may 
be service connected under certain conditions.  38 U.S.C.A. 
§ 1117 (West Supp. 2000).

The regulation implementing the statute provides, in 
pertinent part:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
  (i) Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
  (ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
  (2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

38 C.F.R. § 3.317 (2000).

The appellant has failed to demonstrate several of the 
criteria of entitlement to service connection for his claimed 
memory loss.

First, the record shows a patent lack of objective evidence 
of memory loss perceptible to an examining physician.  
38 C.F.R. § 3.317(a)(2).

Second, the appellant's several reports of onset of memory 
loss are not capable of independent verification from the 
record available.  The appellant's reports are not credible, 
because he reports the onset as early as immediately upon his 
return from Saudi Arabia to as late as a year and a half 
before the May 1998 VA examination, or approximately October 
1996.  The Board finds it incredible that the appellant had a 
problem as early as upon his return from Saudi Arabia, which 
he testified he knew of because friends and family told him 
of it, yet he failed to mention it on October 1992 or January 
1995 claims for VA disability compensation.  As an example in 
the record of his later report of the onset of memory loss at 
a certain time and the contemporaneous record from that time 
being silent for such a complaint, compare the outpatient 
record of February 1993 with the outpatient record of October 
1998.  At best, his assertion of memory loss is only credibly 
independently verifiable as of October 1996, when it first 
appeared in the medical record.

The lay statement of J.M. is not credible independent 
verification of the appellant's claimed memory loss.  First, 
seen in light of the whole record, J.M.'s assertion that the 
appellant demonstrated memory loss "right after his return 
from the Gulf War" is not credible for the same reason the 
appellant's is not.  It is too far inconsistent with the 
failure of the appellant to mention memory loss in two VA 
disability claims and numerous outpatient treatment records 
to be credible that the appellant demonstrated such 
"absolute" memory loss when J.M. states he did.  Second, 
the report is too vague to constitute evidence independent 
from the appellant's.  Evidence that is independently 
verifiable must be sufficiently specific to permit evaluation 
of the truth of it.  A report of "absolute loss of specific 
memories," (emphasis added) that does not identify a single 
event, occasion, or incident is not a "non-medical 
indicator[] . . . capable of independent verification."  
38 C.F.R. § 3.317(a)(2).

Third, the appellant has not demonstrated that his memory 
loss "became manifest . . . during active naval, military, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more [disabling] not later than December 31, 2001."  
38 C.F.R. § 3.317(a)(i).  Notwithstanding his inconsistent 
reports of the precise time of onset, he has consistently 
asserted the onset of memory loss was after his return from 
active service in the Southwest Asia theater of operations.  
Consequently, memory loss must be manifest to a degree of 10 
percent disabling before December 31, 2001, for the appellant 
to be entitled to the presumption of service connection 
afforded by 38 U.S.C.A. § 1117, or, arguably, to have a 
disability within the meaning of the law.  Id.

A chronic disability due to an undiagnosed illness must be 
rated according to the evaluation criteria from 38 C.F.R. 
part 4 (VA schedule for rating disabilities) "for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar."  38 C.F.R. 
§ 3.317(a)(4) (2000).  In the case of memory loss, the 
appropriate rating criteria are those of the General Rating 
Formula for Mental Disorders, which includes organic mental 
disorders.  38 C.F.R. § 4.130 (2000).  A 10 percent rating is 
warranted for "occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or, symptoms controlled by continuous 
medication.  Id.  However, a rating shall not be assigned 
"solely on the basis of social impairment."  38 C.F.R. 
§ 4.126(b) (2000).  As the rating criteria show, occupational 
impairment is an indispensable element of disability.

The appellant has testified and informed several VA examiners 
that he performs satisfactorily at work.  He has reported 
only social discomfiture due to his memory loss.  J.M.'s 
report pertains only to social aspects of the purported 
memory loss.  He has not shown any impairment other than the 
type specifically precluded from evaluation as a disability.  
Id.

Thus, even if the appellant's or J.M.'s testimony were "non-
medical indicators [of memory loss] that are capable of 
independent verification," 38 C.F.R. § 3.317(a)(2), the 
preponderance of the evidence is against finding that the 
appellant has a disability within the meaning of the law.  
38 U.S.C.A. § 1117(a)(2) (West Supp. 2000).


ORDER

Service connection for disability due to an undiagnosed 
illness manifested by memory loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

